 
 
IV 
House Calendar No. 70
111th CONGRESS 
1st Session 
H. RES. 449
[Report No. 111–146] 
IN THE HOUSE OF REPRESENTATIVES 
 
May 15, 2009 
Mr. Sensenbrenner submitted the following resolution; which was referred to the Committee on Energy and Commerce 
 

June 12, 2009
Referred to the House Calendar and ordered to be printed

RESOLUTION 
Of inquiry requesting the President to provide certain documents in his possession to the House of Representatives relating to the Environmental Protection Agency’s April proposed finding that greenhouse gas emissions are a danger to public health and welfare. 
 
 
That the President is requested to furnish the House of Representatives, not later than 14 days after the adoption of this resolution, all documents, including telephone and electronic mail records, logs and calendars, and records of internal discussions in his possession produced by the Administrator of the Environmental Protection Agency or the Director of the Office of Management and Budget, relating to the following: 
(1)The untitled, undated memo marked Deliberative—Attorney Client Privilege, which begins The NPRM fails to articulate the process by which the Administrator came to the conclusion on p. 30. 
(2)Interagency comments or documents related to the Environmental Protection Agency’s April proposed finding that greenhouse gas emissions are a danger to public health and welfare. 
(3)Cost benefit or systematic risk analysis related to the Environmental Protection Agency’s April proposed finding that greenhouse gas emissions are a danger to public health and welfare. 
(4)Scientific evidence that demonstrates health effects of greenhouse gases. 
 

June 12, 2009
Referred to the House Calendar and ordered to be printed
